Exhibit 10.4

 

FIFTH AMENDMENT TO

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF GGP LIMITED PARTNERSHIP

 

THIS FIFTH AMENDMENT (this “Amendment”) is made and entered into as of
September 5, 2013, by and among the undersigned parties.

 

W I T N E S S E T H:

 

WHEREAS, GGP Limited Partnership (the “Partnership”), a Delaware limited
partnership, exists pursuant to that certain Third Amended and Restated
Agreement of Limited Partnership, dated as of November 9, 2010, as amended (the
“Partnership Agreement”), and the Delaware Revised Uniform Limited Partnership
Act;

 

WHEREAS, GGP, Inc., a Delaware corporation, is the sole general partner of the
Partnership (the “General Partner”);

 

WHEREAS, the General Partner has determined that additional funds are desired by
the Partnership in excess of funds anticipated to be available (the “Required
Funds”) and that such Required Funds should be contributed to the Partnership;

 

WHEREAS, General Growth Properties, Inc., a Delaware corporation (the “Public
REIT”) has issued certain debt securities pursuant to that certain Loan
Agreement dated as of September 5, 2013 (the “Loan”) among the Public REIT and
Bank of America, NA in order to, among other reasons, raise the Required Funds;

 

WHEREAS, the Public REIT has caused the Required Funds raised by the issuance of
the Loan to be contributed to the General Partner, and the General Partner has
made a contribution of the Required Funds to the Partnership;

 

WHEREAS, pursuant to Section 4.3(d) of the Third Restated Partnership Agreement,
upon receipt of the Required Funds, the Partnership is required to issue
Preferred Units with terms that are equivalent to the terms of the Loan, and the
General Partner is authorized, on behalf of each of the partners, to amend the
Partnership Agreement to reflect the issuance of Series I Preferred Units.

 

WHEREAS, the General Partner has determined that, in the event the Partnership
elects to designate any portion of its total distributions as “capital gain
dividends” (as defined in Section 857 of the Internal Revenue Code), no portion
of such capital gain amount shall be allocable to the holders of the Series H
Preferred Units and that Schedule F to the Partnership Agreement should be
amended accordingly.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do herby agree
as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used but not defined herein shall have the definitions assigned to such terms in
the Partnership Agreement.

 

2.                                      Amendment of Section 1.1.

 

a.                    The term “Series I Preferred Units” shall be inserted
immediately following the definition of “Series H Preferred Units” and shall be
defined as follows:

 

1

--------------------------------------------------------------------------------


 

“Series I Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series I Preferred Units having such designations,
preferences and other rights described in Schedule G.

 

b.                    The term “Units” set forth in Section 1.1 shall be deleted
in its entirety and replaced with the following:

 

“Units” shall mean the partnership units in the Partnership established and
issued from time to time in accordance with the terms hereof, including without
limitation Common Units and Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units,
Series H Preferred Units and Series I Preferred Units.  The number and
designation of all Units held by each Partner is set forth opposite such
Partner’s name on Exhibit A.

 

3.                                      Amendment of Preferred Units. 
Section 4.7 of the Partnership Agreement is hereby deleted in its entirety and
the following is hereby inserted in its place and stead:

 

4.7                               Preferred Units.  The Series B Preferred
Units, Series D Preferred Units, Series E Preferred Units, Series F Preferred
Units, Series G Preferred Units, Series H Preferred Units and Series I Preferred
Units have been established and have the rights, preferences, limitations and
qualifications as are described in Schedule A, Schedule B, Schedule C, Schedule
D, Schedule E, Schedule F and Schedule G, respectively, in addition to the
applicable rights and preferences contained herein.

 

4.                                      Amendment of Distributions with Respect
to Preferred Units.  Section 5.9 of the Partnership Agreement is amended by
inserting the following subsection (g) immediately following subsection (f):

 

(g)                                  The holders of Series I Preferred Units are
entitled to monthly, cumulative partnership distributions when, if and as
declared, in an amount calculated at the applicable per annum rate applied to
the $1,000 liquidation preference per Series I Preferred Unit, as more
particularly described in Schedule G.

 

5.                                      Amendment of Liquidation Preference of
Preferred Units.  Section 7.8 of the Partnership Agreement is amended by
inserting the following subsection (g) immediately following subsection (f):

 

(g)                                  The holders of Series I Preferred Units
shall have the rights and preferences described in Schedule G.

 

6.                                      Addition of Schedule G.  Schedule G
attached hereto shall be inserted into the Partnership Agreement immediately
following Schedule F.

 

7.                                      New Exhibit A.  Exhibit A to the
Partnership Agreement, identifying the Partners, the number and class of series
of Units owned by each of them and their respective Percentage Interests, if
any, is hereby deleted in its entirety and the Exhibit A in the form attached
hereto is hereby inserted in its place and stead.

 

8.                                      Other Provisions Unaffected.  Except as
expressly amended hereby, the Partnership Agreement shall remain in full force
and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the day and
year first written above.

 

GENERAL PARTNER:

 

 

 

 

 

GGP, INC.,

 

 

a Delaware corporation

 

 

By:

/s/Marvin J. Levine

 

 

 

Marvin J. Levine, Esq.

 

 

 

Executive Vice President & Chief Legal Officer

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A TO THE

AGREEMENT OF LIMITED PARTNERSHIP

OF GGP LIMITED PARTNERSHIP

as of September 5, 2013

 

PARTNER
NAME

 

Number of
Common Units

 

% Common
Ownership

 

% Overall
Ownership*

 

Number of
Series B
Preferred
Units

 

Number of
Series D
Preferred
Units

 

Number of
Series E
Preferred
Units

 

Number of
Series F
Preferred
Units

 

Number of
Series G
Preferred
Units

 

Number of
Series H
Preferred
Units

 

Number of
Series I
Preferred
Units

 

General Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GGP, Inc.

 

9,000,000

 

0.989929

%

0.985123

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GGP Limited Partnership II

 

893,984,750.1700

 

98.331229

%

97.718272

%

0.0000

 

0.0000

 

0.0000

 

360

 

10,000,000

 

1,500,000

 

0.0000

 

Westroads-Oaks, Inc.

 

0.0000

 

0.000

%

—

 

0.0000

 

0.0000

 

0.0000

 

104,000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piedmont Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Helen Roth Trust

 

87,072.0000

 

0.009577

%

0.163915

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forbes/Cohen Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Avern L. Cohn Trust

 

173,397.0000

 

0.019072

%

234,051.000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Rita C. Haddow Trust u/t/a 2/8/98

 

173,397.0000

 

0.019072

%

104,039.000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SW Plaza Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bonnie D. O’Connell (Primack)

 

40,000.0000

 

0.004400

%

0.001792

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Cyd Rodriguez

 

50,000.0000

 

0.005500

%

0.004378

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Benjamin May Trust, Ian D. Gardenswartz Trustee

 

26,639.0000

 

0.002930

%

0.005473

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Lindsay Faith May Trust, Ian D. Gardenswartz Trustee

 

26,639.0000

 

0.002930

%

0.001313

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Robert Klausner

 

16,374.0000

 

0.001801

%

0.000055

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Donald B. May

 

12,000.0000

 

0.001320

%

0.000896

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Gregory Specht

 

13,500.0000

 

0.001485

%

0.000907

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

3

--------------------------------------------------------------------------------


 

PARTNER
NAME

 

Number of
Common Units

 

% Common
Ownership

 

% Overall
Ownership*

 

Number of
Series B
Preferred
Units

 

Number of
Series D
Preferred
Units

 

Number of
Series E
Preferred
Units

 

Number of
Series F
Preferred
Units

 

Number of
Series G
Preferred
Units

 

Number of
Series H
Preferred
Units

 

Number of
Series I
Preferred
Units

 

Donald Kay

 

8,286.0000

 

0.000911

%

0.002916

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Altamonte Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gerald D Hines

 

24,580.0000

 

0.002704

%

0.002697

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Edward J. DeBartolo Family Testamentary Trust I f/b/o Edward J. DeBartolo, Jr.

 

42,191.0000

 

0.004641

%

0.004629

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Lisa M. DeBartolo

 

14,064.0000

 

0.001547

%

0.001543

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Tiffanie L. DeBartolo

 

14,063.0000

 

0.001547

%

0.001543

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Nicole DeBartolo

 

14,063.0000

 

0.001547

%

0.001543

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Glenn J. Rufrano

 

66,138.0000

 

0.007275

%

0.007256

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

CRH Co., Inc.

 

6,144.0000

 

0.000676

%

0.000674

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Former Series C Partners(Glendale Galleria):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patrick S. Donahue, not individually, but solely as Trustee of the Patrick and
Paula Donahue Family Trust

 

29,517.2740

 

0.003247

%

0.003239

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Thomas L. Schriber, not individually, but solely as Trustee of the Thomas L.
Schriber Revocable Trust

 

244,239.7727

 

0.026864

%

0.026797

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Jari L. Stuart, not individually, but solely as Trustee of the Stuart Family
Revocable Living Trust

 

179,829.1871

 

0.019780

%

0.019730

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

4

--------------------------------------------------------------------------------


 

PARTNER
NAME

 

Number of
Common Units

 

% Common
Ownership

 

% Overall
Ownership*

 

Number of
Series B
Preferred
Units

 

Number of
Series D
Preferred
Units

 

Number of
Series E
Preferred
Units

 

Number of
Series F
Preferred
Units

 

Number of
Series G
Preferred
Units

 

Number of
Series H
Preferred
Units

 

Number of
Series I
Preferred
Units

 

William J. Kenney, Jr., not individually, but solely as Trustee of the William
K. Kenney, Jr. Separate Property Trust

 

59,853.8719

 

0.006583

%

0.006567

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Glenn C. Myers, not individually, but solely as Trustee of the Glenn C. Myers
Family Trust

 

12,497.5912

 

0.001375

%

0.001371

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Jack Jensen

 

47,356.2807

 

0.005209

 

0.005196

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Valley Hills Mall

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peter D. Leibowits

 

499.0000

 

0.000055

%

0.000055

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stanley Richards Revocable Trust

 

449,121.0000

 

0.049400

%

0.049276

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

MB Capital Units, L.L.C.

 

2,817,811.0705

 

0.309937

%

0.309163

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

General Growth Companies, Inc.

 

24,957.8200

 

0.002745

%

0.002738

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Matthew Bucksbaum Revocable Trust

 

1,497,512.0000

 

0.164714

%

0.164303

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series B Preferred Partners (JP Realty - Price Development):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Burke Cloward

 

0.0000

 

 

 

0.005992

%

18,510.1200

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

James Cordano

 

0.0000

 

 

 

0.000259

%

799.1820

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Gregory Curtis

 

0.0000

 

 

 

0.000444

%

1,370.2500

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Fairfax Holding, LLC

 

0.0000

 

 

 

0.353693

%

1,092,572.9347

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Rex and Barbara Frazier Family Trust

 

0.0000

 

 

 

0.005366

%

16,576.6320

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Michael Frei

 

0.0000

 

 

 

0.002604

%

8,044.5420

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Hall Investment Company

 

0.0000

 

 

 

0.004214

%

13,016.0700

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

5

--------------------------------------------------------------------------------


 

PARTNER
NAME

 

Number of
Common Units

 

% Common
Ownership

 

% Overall
Ownership*

 

Number of
Series B
Preferred
Units

 

Number of
Series D
Preferred
Units

 

Number of
Series E
Preferred
Units

 

Number of
Series F
Preferred
Units

 

Number of
Series G
Preferred
Units

 

Number of
Series H
Preferred
Units

 

Number of
Series I
Preferred
Units

 

Kenneth G. Hansen Trust u/t/a dated 11/14/2000

 

0.0000

 

 

 

0.000862

%

2,663.2440

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

King American Hospital, Ltd.

 

0.0000

 

 

 

0.001719

%

5,310.7580

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Warren P. King

 

0.0000

 

 

 

0.001098

%

3,392.4780

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Paul K. Mendenhall

 

0.0000

 

 

 

0.001214

%

3,751.6140

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

North Plains Development Company, Ltd.

 

0.0000

 

 

 

0.003216

%

9,935.2260

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Carl E. Olson

 

0.0000

 

 

 

0.000704

%

2,174.6520

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Martin G. Peterson

 

0.0000

 

 

 

0.003376

%

10,428.5160

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Deidra Price

 

0.0000

 

 

 

0.000000

%

226.0260

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

John Price

 

0.0000

 

 

 

0.000073

%

766.2960

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Steven Price

 

0.0000

 

 

 

0.000248

%

1,446.9840

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Red Cliffs Mall Investment Company, Ltd.

 

0.0000

 

 

 

0.000468

%

76,910.9580

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Philip P. Taylor

 

0.0000

 

 

 

0.024898

%

8,909.3337

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Jennifer Wallin

 

0.0000

 

 

 

0.002884

%

226.0260

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Lena Wilcher as Trustee of the Lena Wilcher Revocable Trust

 

0.0000

 

 

 

0.002884

%

2,683.3333

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series D Preferred Partner (Foot Hills):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Everitt Enterprises, Inc.

 

0.0000

 

 

 

0.088158

%

0.0000

 

532,749.6574

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series E Preferred Partner (Four Seasons):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Koury Corporation

 

0.0000

 

 

 

0.071605

%

0.0000

 

0.0000

 

502,657.8128

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

--------------------------------------------------------------------------------

*calculated on the converted basis to common units.  Series F, G, H and Series I
Units are not convertible to common units.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE F

 

1.             Definitions.  As used in this Schedule F, the following terms
shall have the meanings set forth below, unless the context otherwise requires:

 

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Loan-to-Value Ratio as set forth below:

 

Pricing
Level

 

Loan-to-Value Ratio

 

Applicable Margin
for Base Rate Units

 

Applicable Margin
for LIBOR Units

 

 

I

 

< 65

%

1.50

%

2.50

%

 

II

 

> 65

%

1.75

%

2.75

%

 

The Applicable Margin for each Base Rate Unit shall be determined by reference
to the Loan-to-Value Ratio in effect from time to time and the Applicable Margin
for each LIBOR Unit shall be determined by reference to the Loan-to-Value Ratio
in effect on the first day of such distribution period.

 

“Base Rate” shall mean, with respect to any day, a rate per annum equal to the
highest of (a) the Federal Funds Rate for such day plus ½ of 1% per annum,
(b) the Prime Rate for such day, and (c) the one-month LIBOR Rate plus 1% per
annum.  Each change in any interest rate provided for herein based upon the Base
Rate resulting from a change in the Base Rate shall take effect at the time of
such change in the Base Rate.

 

“Base Rate Unit” shall mean Series H Preferred Units that generate monthly
distributions based upon the Base Rate.

 

“Default Rate” shall mean a rate per annum that is equal to the lesser of
(a) maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the note issued by General Growth Properties, Inc., as
borrower under the Loan Agreement, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan, or (b) the applicable distribution rate with respect to
such Series H Preferred Unit plus 2%.

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the first day of each month of each year, or, if not a business day, the next
succeeding business day.

 

“Distribution Period” means, with respect to any LIBOR Unit, a period of seven
(7) days, or one (1), two (2), three (3) or six (6) months, commencing on the
date such LIBOR Unit is issued, on the day such LIBOR Unit is converted from a
Base Rate Unit or on the last day of the immediately preceding Distribution
Period for such Unit and ending on the day which corresponds numerically to such
date seven (7) days, or one (1), two (2), three (3) or six (6) months
thereafter, as applicable, provided that (i) each Distribution Period of one
(1), two (2), three (3) or six (6) months that commences on the last business
day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last business day of the appropriate subsequent calendar month; (ii) each
Distribution Period that would otherwise end on a day that is not a business day
shall end on the next succeeding business day, provided that if the Maturity
Date would otherwise fall on a day that is not a business day, the Maturity Date
shall be the immediately preceding business day; provided further that, other
than with respect to Distribution Periods of seven days, if said next succeeding
business day falls in a new calendar month, such Distribution Period shall end
on the immediately preceding business day; (iii) unless the Distribution Period
for a LIBOR Unit is seven (7) days, no Libor Unit shall have a Distribution
Period of less than one month  and, if the Distribution Period for any LIBOR
Unit would otherwise be a shorter period, such Unit shall bear interest at the
Base Rate plus the Applicable Margin for Base Rate Units; (iv) in no event shall
any Distribution Period extend beyond the Maturity Date; and (v) with respect to
the Distribution Payment Date occurring in May, 2013, the Distribution Period
shall be the period commencing on April 26 and ending on May 1, 2013.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the business day
next succeeding such day, provided that (a) if such day is not a business day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding business day as so published on the next succeeding business
day, and (b) if no such rate is so published on such next succeeding business
day, the Federal Funds Rate for such day shall be the rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) representing the average of the
quotations at approximately 10:00 a.m. (New York City time) on such day on such
transactions received by U.S. Bank National Association from three Federal funds
brokers of recognized standing selected by U.S. Bank National Association in its
sole discretion.

 

“Prime Rate” means from time to time, the rate of interest established by U.S.
Bank National Association as its prime commercial lending rate.

 

“LIBOR Unit” shall mean Series H Preferred Units that generate monthly
distributions at the LIBOR Rate.

 

“LIBOR Rate” shall mean, with respect to any LIBOR Unit and a particular
Distribution Period, (i) for the first  Distribution Period (i.e., ending May 1,
2013), 2.6875% per annum and (ii) for each Distribution Period thereafter, the
LIBOR rate taken from Reuters Screen LIBOR01 page or any successor thereto,
which shall be that LIBOR rate in effect two New York Banking Days prior to such
Distribution Period, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation, such rate rounded up to
the nearest one-sixteenth percent; provided that the LIBOR Rate shall never be
less than zero.  The term “New York Banking Day” means any date (other than a
Saturday or Sunday) on which commercial banks are open for business in New York,
New York.

 

“Loan Agreement” shall mean the Loan Agreement dated as of April 26, 2013 in the
principal sum of $1,500,000,000 by and among General Growth Properties, Inc., as
borrower, U.S. Bank National Association, as administrative agent, RBC Capital
Markets and U.S. Bank National Association, as joint lead arrangers and
bookrunners, and those property guarantors and lenders listed on the signature
pages therein.  The “Loan” shall mean the loans to be made to General Growth
Properties, Inc., as borrower, under the Loan Agreement.

 

“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, calculated
in accordance with the Loan Agreement.

 

“Maturity Date” shall mean April 26, 2016; provided, however, holders of
Series H Preferred Units may extend the Maturity Date for two (2) successive
terms (the “Extension Option”) of one (1) year each (each, an “Extension
Period”) to (y) April 26, 2017 if the first Extension Option is exercised and
(z) April 26, 2018 if the second Extension Option is exercised.

 

2.             Designation and Number; Etc.  The Series H Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Third Amended and Restated
Agreement of Limited Partnership to the extent applicable).  The authorized
number of Series H Preferred Units shall be 1,500,000.  Notwithstanding anything
to the contrary contained herein, in the event of a conflict between the
provisions of this Schedule F and any other provision of the Third Amended and
Restated Agreement of Limited Partnership, the provisions of this Schedule F
shall control.

 

3.             Rank.  The Series H Preferred Units shall, with respect to the
payment of distributions and the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, rank as
follows:

 

(a)           senior to all classes or series of Common Units and to all Units
the terms of which provide that such Units shall rank junior to the Series H
Preferred Units;

 

8

--------------------------------------------------------------------------------


 

(b)           on a parity with the Series B Preferred Units, Series D Preferred
Units, Series E Preferred Units, Series F Preferred Units, Series G Preferred
Units and each other series of Preferred Units issued by the Partnership which
does not provide by its express terms that it ranks junior or senior in right of
payment to the Series H Preferred Units with respect to payment of distributions
or amounts upon liquidation, dissolution or winding-up; and

 

(c)           junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series H Preferred Units.

 

4.             Voting.  The Partnership shall not, without the affirmative vote
or consent of the holders of at least two-thirds of the outstanding Series H
Preferred Units voting separately as a class:

 

(a)           authorize, create or increase the authorized or issued amount of
any class or series of partnership interests of the Partnership ranking senior
to the Series H Preferred Units with respect to the payment of distributions or
rights upon liquidation, dissolution or winding up of the Partnership, or
reclassify any authorized partnership interests into, or create, authorize or
issue any obligation or interest convertible into, exchangeable for or
evidencing the right to purchase, any such senior partnership interests; or

 

(b)           amend, alter or repeal the provisions of these Series H Preferred
Units, whether by merger, consolidation or otherwise, so as to materially and
adversely affect any right, preference, privilege or voting power of the
Series H Preferred Units or the holders thereof.

 

For purposes of this Section 4, each Series H Preferred Unit shall have one
(1) vote.  Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series H Preferred Units shall have been redeemed.  Except as
provided herein, the holders of Series H Preferred Units shall not have any
voting or consent rights or other rights to participate in the management of the
Partnership or to receive notices of meetings.

 

5.             Unit Type Conversions.  The Series H Preferred Units are
distinguished by “Type.”  The “Type” of Unit refers to whether such Unit is a
Base Rate Unit or a LIBOR Unit, each of which constitutes a Type of Series H
Preferred Unit.  The holders of Series H Preferred Units shall have the right to
convert Units of one Type into Units of another Type at any time or from time to
time.  Unit holders shall designate the Type of Series H Preferred Unit being
acquired at the time of issuance, and such Type shall continue unless such
holder directs the Partnership to convert such Type into another Type.  Absent
instructions from a Unit holder to select the duration of any Distribution
Period for any LIBOR Unit, such Unit shall continue as a LIBOR Unit with a
Distribution Period of one (1) month on the last day of the then-current
Distribution Period for such Unit or, if outstanding as a Base Rate Unit, shall
remain as a Base Rate Unit.

 

6.             Distributions.

 

(a)           Regular Distributions.  Subject to the rights of the holders of
Preferred Units ranking senior to or on parity with the Series H Preferred
Units, the holders of Series H Preferred Units shall be entitled to receive on
each Distribution Payment Date, out of assets of the Partnership legally
available for the payment of the distributions, monthly cumulative cash
distributions at the following rates per annum on the $1,000 liquidation
preference per Series H Preferred Unit:

 

(i)            during such periods as the Series H Preferred Units are Base Rate
Units, the Base Rate plus the Applicable Margin; and

 

(ii)           during such periods as the Series H Preferred Units are LIBOR
Units, the LIBOR Rate for such period plus the Applicable Margin.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, after the Maturity
Date and during any period when an Event of Default exists (as such term is
defined in the Loan Agreement), the holders of Series H Preferred Units shall be
entities to receive on each Distribution Payment Date, cash distributions at the
applicable Default Rate on $1,000 liquidation preference per Unit and all
distributions thereon not paid when due.  In addition to any distributions due
under this Section 6, the Partnership shall pay to holders of Series H Preferred
Units a late payment premium in the amount of two percent (2%) of any payments
of distributions made two days after the Distribution Payment Date.

 

(b)           Distributions on the Series H Preferred Units shall only be paid
when, as and if declared by the General Partner, however, distributions shall
accumulate whether or not so declared.

 

(c)           Distributions on the Series H Preferred Units shall accrue and be
cumulative from, and including, the date of original issuance and shall be
payable (when, as and if declared by the General Partner) monthly in arrears on
each Distribution Payment Date.  The initial distribution on the Series H
Preferred Units, which shall be paid on May 1, 2013 if declared by the General
Partner, shall be for less than a full month and shall be in the amount of
$559,895.83 per Series H Preferred Unit.  Distributions payable on the Series H
Preferred Units shall be computed on the basis of a year of 360 days and actual
days elapsed (including the first day but excluding the last day) occurring in
the period for which such Distribution is payable.

 

(d)           The Partnership shall pay distributions to holders of record at
the close of business on the applicable distribution record date.  The record
date for distributions upon the Series H Preferred Units shall be the business
day immediately preceding the related Distribution Payment Date, or such other
date that the General Partner shall designate that is not more than 30 days
prior to the applicable Distribution Payment Date.

 

(e)           No distribution on the Series H Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as and to the extent that the terms and provisions of any bona fide
agreement of the Partnership, including any agreement relating to bona fide
indebtedness, prohibits such declaration, payment or setting apart for payment
or provides that such declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or to the extent that such
declaration of payment shall be restricted or prohibited by law (and such
failure to pay distributions on the Series H Preferred Units shall prohibit
other distributions by the Partnership as described in this Schedule F).

 

(f)            Distributions on the Series H Preferred Units shall accrue and
accumulate, however, whether the Partnership has earnings, whether there are
funds legally available for the payment of distributions and whether such
distributions are declared by the General Partner.

 

(g)           Except as provided in Section 6(h) of this Schedule F, so long as
any Series H Preferred Units are outstanding, (i) no cash or non-cash
distributions (other than in Common Units or other Units ranking junior to the
Series H Preferred Units as to payment of distributions and amounts upon
liquidation, dissolution or winding-up of the Partnership) shall be declared or
paid or set apart for payment upon the Common Units or any other class or series
of partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series H
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series H Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series H Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to any redemption rights
agreements) unless, in the case of either clause (i) or (ii), full cumulative
distributions have been or contemporaneously are declared and paid or declared
and a sum sufficient for the payment thereof set apart for such payment.

 

10

--------------------------------------------------------------------------------


 

(h)           When distributions are not paid in full (or a sum sufficient for
such full payment is not set apart for such payment) upon the Series H Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series H Preferred Units, all
distributions declared upon the Series H Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series H Preferred Units shall be declared or
paid pro rata so that the amount of distributions declared per Unit of Series H
Preferred Units and such other partnership interests in the Partnership shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series H Preferred Units and such other
partnership interests in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other

 

(i)            Any distribution payment made on Series H Preferred Units shall
first be credited against the earliest accumulated but unpaid distribution due
with respect to such Units that remains payable.

 

(j)            Intentionally Omitted.

 

(k)           Distributions with respect to the Series H Preferred Units are
intended to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule F shall be construed and applied consistently with
such Treasury Regulations.

 

7.             Liquidation Preference.

 

(a)           In the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, before any payment or distribution
of the assets of the Partnership (whether capital or surplus) shall be made to
or set apart for the holders of Common Units or any other partnership interests
in the Partnership or Units ranking junior to the Series H Preferred Units as to
the distribution of assets upon the liquidation, dissolution or winding-up of
the Partnership, the holders of the Series H Preferred Units shall, with respect
to each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series H Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1,000.00 (or property having a fair market value as determined by the General
Partner valued at $1,000.00 per Series H Preferred Unit), plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions).

 

(b)           If, upon any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of the Series H Preferred
Units are insufficient to pay in full the preferential amount aforesaid on the
Series H Preferred Units and liquidating payments on any other Units or
partnership interests in the Partnership of any class or series ranking, as to
payment of distributions and amounts upon the liquidation, dissolution or
winding-up of the Partnership, on a parity with the Series H Preferred Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series H Preferred Units and any such other Units or partnership
interests in the Partnership ratably in accordance with the respective amounts
that would be payable on such Series H Preferred Units and such other Units or
partnership interests in the Partnership if all amounts payable thereon were
paid in full.

 

(c)           Written notice of such liquidation, dissolution or winding-up of
the Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series H Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

 

11

--------------------------------------------------------------------------------


 

(d)           After payment of the full amount of liquidating distributions to
which they are entitled as provided in Section 7(a) of this Schedule F, the
holders of Series H Preferred Units shall have no right or claim to any of the
remaining assets of the Partnership.

 

(e)           For the purposes of this Section 7, none of (i) a consolidation or
merger of the Partnership with or into another entity, (ii) a merger of another
entity with or into the Partnership or (iii) a sale, lease or conveyance of all
or substantially all of the Partnership’s assets, properties or business shall
be deemed to be a liquidation, dissolution or winding-up of the Partnership
(unless all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

 

8.             Redemption.

 

(a)           Mandatory Redemptions.

 

(i)            Extension Period Redemptions.  On each Distribution Payment Date
during each Extension Period, the Partnership shall redeem a number of Series H
Preferred Units equal to the quotient obtained by dividing (y) the Extension
Period Redemption Payment by (z) the liquidation value of $1,000 per Series H
Preferred Unit.   The Extension Period Redemption Payment shall be an amount
calculated by the Partnership equal to the constant monthly principal payments
required to fully amortize, over a term of thirty (30) years, the a loan in an
amount equal to the then outstanding principal amount of the Loan, assuming a
debt constant of 7.58% (calculated based on an annual interest rate of 6.5% and
such thirty (30) year amortization schedule).

 

(ii)           On the Maturity Date, the Partnership shall redeem the Series H
Preferred Units at a redemption price equal to the $1,000 liquidation value of
such Units, plus all accumulated and unpaid distributions.

 

(b)           Optional Redemption. The holders of the Series H Preferred Units
shall have the right to redeem the Series H Preferred Units, in whole or in
part, for cash, at a redemption price of the $1,000 liquidation value of such
Units, plus all accumulated and unpaid distributions and a redemption fee, which
shall be an amount equal to the applicable “Prepayment Premium” that would be
payable pursuant to the terms of the Loan Agreement in the event the Loan were
repaid prior to its maturity date.

 

9.             Purpose.  The Series H Preferred Units are issued by the
Partnership in accordance with, and pursuant to, Section 4(d)(ii) of the Third
Amended and Restated Agreement of Limited Partnership of GGP Limited
Partnership, as amended, and as a direct result of the Unit holders’
contribution of Loan proceeds to the Partnership.  Accordingly, the terms set
forth on this Exhibit F are intended to be equivalent to the terms of the Note
issued by General Growth Properties, Inc., as borrower, under the Loan
Agreement.  To the extent that the terms herein do not provide such equivalency,
whether through omission or otherwise, the Partnership shall be authorized,
notwithstanding any provision herein to the contrary, to make such adjustments
to the provisions of this Exhibit F and the Series H Preferred Units.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE G

 

10.          Definitions.  As used in this Schedule G, the following terms shall
have the meanings set forth below, unless the context otherwise requires:

 

“Default Rate” shall mean a rate per annum that is equal to the lesser of
(a) maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the note issued by General Growth Properties, Inc., as
borrower under the Loan Agreement, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan, or (b) the applicable distribution rate with respect to
such Series I Preferred Unit plus 2%.

 

“Distribution Payment Date” shall mean the first day of each month of each year,
or, if not a business day, the next succeeding business day (provided no
interest, additional distributions or other sums shall accrue or accumulate on
the amount so payable for the period from and after the Distribution Payment
Date to the next succeeding business day).

 

“LIBOR Rate” shall mean the LIBOR rate taken from Reuters Screen LIBOR01 page or
any successor thereto, which shall be that LIBOR rate in effect two New York
Banking Days prior to the first day of each calendar month, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent; provided
that the LIBOR Rate shall never be less than zero.  The term “New York Banking
Day” means any date (other than a Saturday or Sunday) on which commercial banks
are open for business in New York, New York.

 

“Loan Agreement” shall mean the Loan Agreement dated as of September 5, 2013 in
the principal sum of $100,000,000 by and among General Growth Properties, Inc.,
as borrower, Columbia Mall L.L.C., as guarantor, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as lead arranger and bookrunner.  The “Loan” shall
mean the loans to be made to General Growth Properties, Inc., as borrower, under
the Loan Agreement.

 

“Maturity Date” shall mean September 5, 2018.

 

11.          Designation and Number; Etc.  The Series I Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Third Amended and Restated
Agreement of Limited Partnership to the extent applicable).  The authorized
number of Series I Preferred Units shall be 100,000.  Notwithstanding anything
to the contrary contained herein, in the event of a conflict between the
provisions of this Schedule G and any other provision of the Third Amended and
Restated Agreement of Limited Partnership, the provisions of this Schedule G
shall control.

 

12.          Rank.  The Series I Preferred Units shall, with respect to the
payment of distributions and the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, rank as
follows:

 

(a)           senior to all classes or series of Common Units and to all Units
the terms of which provide that such Units shall rank junior to the Series I
Preferred Units;

 

(b)           on a parity with the Series B Preferred Units, Series D Preferred
Units, Series E Preferred Units, Series F Preferred Units, Series G Preferred
Units, Series H Preferred Units and each other series of Preferred Units issued
by the Partnership which does not provide by its express terms that it ranks
junior or senior in right of payment to the Series I Preferred Units with
respect to payment of distributions or amounts upon liquidation, dissolution or
winding-up; and

 

(c)           junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series I Preferred Units.

 

13

--------------------------------------------------------------------------------


 

13.          Voting.  The Partnership shall not, without the affirmative vote or
consent of the holders of at least two-thirds of the outstanding Series I
Preferred Units voting separately as a class:

 

(a)           authorize, create or increase the authorized or issued amount of
any class or series of partnership interests of the Partnership ranking senior
to the Series I Preferred Units with respect to the payment of distributions or
rights upon liquidation, dissolution or winding up of the Partnership, or
reclassify any authorized partnership interests into, or create, authorize or
issue any obligation or interest convertible into, exchangeable for or
evidencing the right to purchase, any such senior partnership interests; or

 

(b)           amend, alter or repeal the provisions of these Series I Preferred
Units, whether by merger, consolidation or otherwise, so as to materially and
adversely affect any right, preference, privilege or voting power of the
Series I Preferred Units or the holders thereof.

 

For purposes of this Section 4, each Series I Preferred Unit shall have one
(1) vote.  Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series I Preferred Units shall have been redeemed.  Except as
provided herein, the holders of Series I Preferred Units shall not have any
voting or consent rights or other rights to participate in the management of the
Partnership or to receive notices of meetings.

 

14.          Distributions.

 

(l)            Regular Distributions.  Subject to the rights of the holders of
Preferred Units ranking senior to or on parity with the Series I Preferred
Units, the holders of Series I Preferred Units shall be entitled to receive on
each Distribution Payment Date, out of assets of the Partnership legally
available for the payment of the distributions, monthly cumulative cash
distributions at the LIBOR Rate on the $1,000 liquidation preference per
Series I Preferred Unit.  Notwithstanding anything to the contrary contained
herein, after the Maturity Date and during any period when an Event of Default
exists (as such term is defined in the Loan Agreement), the holders of Series I
Preferred Units shall be entities to receive on each Distribution Payment Date,
cash distributions at the applicable Default Rate on $1,000 liquidation
preference per Unit and all distributions thereon not paid when due.  In
addition to any distributions due under this Section 5, the Partnership shall
pay to holders of Series I Preferred Units a late payment premium in the amount
of two percent (2%) of any payments of distributions made two days after the
Distribution Payment Date.

 

(m)          Distributions on the Series I Preferred Units shall only be paid
when, as and if declared by the General Partner, however, distributions shall
accumulate whether or not so declared.

 

(n)           Distributions on the Series I Preferred Units shall accrue and be
cumulative from, and including, the date of original issuance and shall be
payable (when, as and if declared by the General Partner) monthly in arrears on
each Distribution Payment Date.  The initial distribution on the Series I
Preferred Units, which shall be paid on October 1, 2013 if declared by the
General Partner, shall be for less than a full month and shall be in the amount
of approximately $1.3961 per Series I Preferred Unit.  Distributions payable on
the Series I Preferred Units shall be computed on the basis of a year of 360
days and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which such Distribution is payable.

 

(o)           The Partnership shall pay distributions to holders of record at
the close of business on the applicable distribution record date.  The record
date for distributions upon the Series I Preferred Units shall be the business
day immediately preceding the related Distribution Payment Date, or such other
date that the General Partner shall designate that is not more than 30 days
prior to the applicable Distribution Payment Date.

 

14

--------------------------------------------------------------------------------


 

(p)           No distribution on the Series I Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as and to the extent that the terms and provisions of any bona fide
agreement of the Partnership, including any agreement relating to bona fide
indebtedness, prohibits such declaration, payment or setting apart for payment
or provides that such declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or to the extent that such
declaration of payment shall be restricted or prohibited by law (and such
failure to pay distributions on the Series I Preferred Units shall prohibit
other distributions by the Partnership as described in this Schedule G).

 

(q)           Distributions on the Series I Preferred Units shall accrue and
accumulate, however, whether the Partnership has earnings, whether there are
funds legally available for the payment of distributions and whether such
distributions are declared by the General Partner.

 

(r)            Except as provided in Section 5(h) of this Schedule G, so long as
any Series I Preferred Units are outstanding, (i) no cash or non-cash
distributions (other than in Common Units or other Units ranking junior to the
Series I Preferred Units as to payment of distributions and amounts upon
liquidation, dissolution or winding-up of the Partnership) shall be declared or
paid or set apart for payment upon the Common Units or any other class or series
of partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series I
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series I Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series I Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to any redemption rights
agreements) unless, in the case of either clause (i) or (ii), full cumulative
distributions have been or contemporaneously are declared and paid or declared
and a sum sufficient for the payment thereof set apart for such payment.

 

(s)            When distributions are not paid in full (or a sum sufficient for
such full payment is not set apart for such payment) upon the Series I Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series I Preferred Units, all
distributions declared upon the Series I Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series I Preferred Units shall be declared or
paid pro rata so that the amount of distributions declared per Unit of Series I
Preferred Units and such other partnership interests in the Partnership shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series I Preferred Units and such other
partnership interests in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other

 

(t)            Any distribution payment made on Series I Preferred Units shall
first be credited against the earliest accumulated but unpaid distribution due
with respect to such Units that remains payable.

 

(u)           Distributions with respect to the Series I Preferred Units are
intended to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule G shall be construed and applied consistently with
such Treasury Regulations.

 

15.          Liquidation Preference.

 

(a)           In the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, before any payment or distribution
of the assets of the Partnership (whether capital or surplus) shall be made to
or set apart for the holders of Common Units or any other partnership interests
in the

 

15

--------------------------------------------------------------------------------


 

Partnership or Units ranking junior to the Series I Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series I Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series I Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1,000.00 (or property having a fair market value as determined by the General
Partner valued at $1,000.00 per Series I Preferred Unit), plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions).

 

(b)           If, upon any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of the Series I Preferred
Units are insufficient to pay in full the preferential amount aforesaid on the
Series I Preferred Units and liquidating payments on any other Units or
partnership interests in the Partnership of any class or series ranking, as to
payment of distributions and amounts upon the liquidation, dissolution or
winding-up of the Partnership, on a parity with the Series I Preferred Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series I Preferred Units and any such other Units or partnership
interests in the Partnership ratably in accordance with the respective amounts
that would be payable on such Series I Preferred Units and such other Units or
partnership interests in the Partnership if all amounts payable thereon were
paid in full.

 

(c)           Written notice of such liquidation, dissolution or winding-up of
the Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series H Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

 

(d)           After payment of the full amount of liquidating distributions to
which they are entitled as provided in Section 6(a) of this Schedule G, the
holders of Series I Preferred Units shall have no right or claim to any of the
remaining assets of the Partnership.

 

(e)           For the purposes of this Section 6, none of (i) a consolidation or
merger of the Partnership with or into another entity, (ii) a merger of another
entity with or into the Partnership or (iii) a sale, lease or conveyance of all
or substantially all of the Partnership’s assets, properties or business shall
be deemed to be a liquidation, dissolution or winding-up of the Partnership
(unless all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

 

16.                              Redemption.

 

(a)               Mandatory Redemptions.  On the Maturity Date, the Partnership
shall redeem the Series I Preferred Units at a redemption price equal to the
$1,000 liquidation value of such Units, plus all accumulated and unpaid
distributions.

 

(b)           Optional Redemption. At any time prior to the Maturity Date, the
holders of the Series I Preferred Units shall have the right to redeem the
Series I Preferred Units, in whole or in part, for cash, at a redemption price
of the $1,000 liquidation value of such Units, plus all accumulated and unpaid
distributions.

 

17.          Purpose.  The Series I Preferred Units are issued by the
Partnership in accordance with, and pursuant to, Section 4(d)(ii) of the Third
Amended and Restated Agreement of Limited Partnership of GGP Limited
Partnership, as amended, and as a direct result of the Unit holders’
contribution of Loan proceeds to the Partnership.  Accordingly, the terms set
forth on this Schedule G are intended to be equivalent to the terms of the Note
issued by

 

16

--------------------------------------------------------------------------------


 

General Growth Properties, Inc., as borrower, under the Loan Agreement.  To the
extent that the terms herein do not provide such equivalency, whether through
omission or otherwise, the Partnership shall be authorized, notwithstanding any
provision herein to the contrary, to make such adjustments to the provisions of
this Schedule G and the Series I Preferred Units.

 

17

--------------------------------------------------------------------------------